NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

MANUEL MENDEZ-HERNANDEZ,           )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D18-3273
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 20, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Mark Kiser,
Judge.

Manuel Mendez-Hernandez, pro se.


PER CURIAM.

             Affirmed. See Leonard v. State, 192 So. 3d 1258 (Fla. 2d DCA 2016);

McDonald v. State, 133 So. 3d 530 (Fla. 2d DCA 2013); Hughes v. State, 22 So. 3d 132

(Fla. 2d DCA 2009); Waiter v. State, 965 So. 2d 861 (Fla. 2d DCA 2007); Steward v.

State, 931 So. 2d 133 (Fla. 2d DCA 2006); Haynes v. State, 106 So. 3d 481 (Fla. 5th

DCA 2013); Labadie v. State, 840 So. 2d 332 (Fla. 5th DCA 2003); Paul v. State, 830
So. 2d 953 (Fla. 5th DCA 2002); Harris v. State, 789 So. 2d 1114 (Fla. 1st DCA 2001).



NORTHCUTT, SALARIO, and ROTHSTEIN-YOUAKIM,JJ., Concur.